

114 HR 5855 IH: To provide a requirement to improve data collection efforts.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5855IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sean Patrick Maloney of New York (for himself, Mr. Cicilline, Mr. Takano, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide a requirement to improve data collection efforts.
	
 1.Short titleThis act may be cited as the LGBT Pride Act. 2.Expansion of the National Violent Death Reporting System (a)AuthorizationThere is authorized to be appropriated $25,000,000 for fiscal year 2018 to expand participation in the National Violent Death Reporting System to all States.
			(b)Collection of sexual orientation and gender identity data
 (1)In generalNot later than 120 days after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention shall take measures to improve the incidence of the collection of information on the sexual orientation and gender identity of deceased individuals through the National Violent Death Reporting System or any successor programs.
 (2)ConstructionNothing in this Act shall be construed to authorize the collection of sexual orientation or gender identity data for any program other than the National Violent Death Reporting System or the collection of the sexual orientation or gender identity data for living individuals.
 (3)ConfidentialityAny information collected relating to the sexual orientation or gender identity of a decedent shall be maintained in accordance with the confidentiality and privacy standards and policies for the protection of individuals applicable to all other data collected for purposes of the National Violent Death Reporting System.
 (c)DefinitionsIn this Act— (1)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual's designated sex at birth.
 (2)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality. 